Citation Nr: 0630482	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  05-33 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for lung cancer, to include 
as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to March 
1974 and from September 1986 to November 1991.  He also 
served with the Army National Guard from April 1978 to August 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2006, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran served for a period during the Vietnam War, 
and his DD Form 214, shows he received the Vietnam Service 
Medal.

2.  Exposure to Agent Orange is presumed.

3.  Currently diagnosed lung cancer is presumptively the 
result of military service.


CONCLUSION OF LAW

Lung cancer was incurred in service.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Given the fully favorable determination, detailed below, the 
Board finds that any error as to the content or timing of the 
veteran's notice, including notice required under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
harmless error.  Such deficiency will be corrected when the 
veteran's award is assigned.


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran has contended that his lung cancer is due to 
exposure to Agent Orange during service.

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers (including lung cancer), and soft tissue sarcoma.  38 
C.F.R. § 3.309(e).

The Board notes the evidence of record indicates the veteran 
has a current diagnosis of lung cancer.  Therefore, it must 
be determined whether the veteran was exposed to Agent 
Orange.  In this case, the veteran's DD Form 214 shows he was 
in receipt of the Vietnam Service Medal.

In Haas v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 
2006), the U.S. Court of Appeals for Veterans Claims (Court) 
indicated that for purposes of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
"service in the Republic of Vietnam" will, in the absence 
of contradictory evidence, be presumed based upon the 
veteran's receipt of a Vietnam Service Medal, without any 
additional proof required that a veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  In other words, exposure to herbicides will be 
presumed based on the receipt of a Vietnam Service Medal.

Therefore, while the veteran did not contend that he served 
on land in Vietnam, his receipt of the Vietnam Service Medal 
is acceptable proof of his service in the Republic of 
Vietnam.  Based on this, the Board will resolve any doubt in 
favor of the veteran and find that presumptive service 
connection is granted for lung cancer, based on the veteran's 
presumed exposure to Agent Orange while on active duty.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for lung cancer, to include as due to 
exposure to Agent Orange, is granted, subject to the 
regulatory criteria relating to the payment of monetary 
awards.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


